Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), dated as of February 9, 2018, is
entered into by and among Joseph J. Frank (the “Executive”), SS&C Technologies
Holdings, Inc., a Delaware corporation (together with any successor thereto, the
“Company”) and SS&C Technologies, Inc. (together with any successor thereto,
“SS&C”).

W I T N E S S E T H   T H A T:

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed with the Company, all in accordance with the terms and conditions set
forth below;

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, it is hereby agreed as follows:

1.Term of Employment; Advisory Services.  The term of the Executive’s employment
(the “Term”) shall begin on  a date (the “Effective Date”) following the date
hereof mutually agreed between the Company and the Executive, but no later than
March 16, 2018, and end on the third (3rd) anniversary of the Effective Date;
provided that the Term shall be extended by successive periods of one (1) year,
unless the Company shall have notified the Executive or the Executive shall have
notified the Company that no such extension shall take place, in each case at
least ninety (90) days prior to the expiration of the then-current Term (a
“Notice of Nonrenewal”); and provided, further, that the Term shall in any event
end upon a termination of employment in accordance with the terms of Section ‎5
hereof.  During the period between the date hereof and the Effective Date, the
Executive shall be available to advise and consult on matters relating to the
Company, as reasonably requested by the Chief Executive Officer of the Company.

2.Position, Duties and Location.  (a) Position. The Executive shall serve as (i)
Group General Counsel of the Company and SS&C, (ii) Chief Legal Officer of the
Company and SS&C and (iii) Head of Mergers & Acquisitions (“M&A”) of the Company
and SS&C, with the duties and responsibilities customarily assigned to those
positions and such other duties and responsibilities as set forth below in ‎2(b)
and as the Chief Executive Officer of the Company and the Board of Directors of
the Company (the “Board”) shall from time to time reasonably assign to the
Executive consistent with the Executive’s positions. The Executive shall at all
times report solely and directly to the Chief Executive Officer of the Company.
All employees working in the legal function of the Company and SS&C shall report
solely and directly to the Executive or his designees. The Executive shall have
the right to select and hire a General Counsel of the Executive’s choice subject
to approval by the Chief Executive Officer of the Company.

(b)Duties.  During the Term, Executive shall be responsible for the legal and
M&A functions of the Company and SS&C, subject to the oversight, guidance and/or
input of the Chief Executive Officer of the Company and the Board. During the
Term, the Executive shall devote the Executive’s full business attention and
time to the business of the Company and SS&C and shall use the Executive’s
reasonable best efforts to carry out such responsibilities faithfully and
efficiently. During the Term, it shall not be considered a violation of the
foregoing for the Executive to serve on civic or charitable boards or committees
or corporate boards (subject to prior approval of the Board), and manage
personal investments, so long as such activities do not materially interfere
with the performance of the Executive’s responsibilities as an employee of the
Company and SS&C and do not violate the restrictions contained in Section 6 or
‎7.

3.Compensation.  (a) Base Salary. As of the Effective Date, the Executive shall
receive a base salary (the “Base Salary”) of seven hundred fifty thousand
dollars ($750,000) per annum, payable the earlier of monthly or at such other
times as SS&C customarily pays the base salaries of other senior executives of
SS&C (hereinafter, “Other Senior Executives”). The Base Salary shall be reviewed
annually for increase in accordance with SS&C’s normal practices for Other
Senior Executives. The Base Salary shall not be reduced, including, after any
increase, and the term “Base Salary” shall thereafter refer to the Base Salary
as so increased.

1

--------------------------------------------------------------------------------

 

(b)Guaranteed Annual Bonus.  During the Term and subsequent to the Effective
Date, the Executive shall receive a guaranteed annual incentive payment (the
“Guaranteed Annual Bonus”) equal to not less than one million two hundred fifty
thousand dollars ($1,250,000), with any excess over such amount as determined by
the Chief Executive Officer of the Company and the Compensation Committee of the
Board. The Guaranteed Annual Bonus payable to the Executive shall be paid at the
same time the bonuses of Other Senior Executives are paid, but in no event paid
later than March 15 of the calendar year following the calendar year to which
such Guaranteed Annual Bonus relates; provided, however, that the Guaranteed
Annual Bonus for 2018 shall be paid as follows: $600,000 shall be payable in
twelve (12) equal installments, with the first installment payable commencing on
the Effective Date and the next eleven (11) installments payable on the last
business day of the months February–December of 2018 and the remainder shall be
payable at the same time the bonuses of Other Senior Executives are paid for
2018, but in no event paid later than March 15, 2019.

(c)Performance Annual Bonus.  During the Term and subsequent to the Effective
Date, the Executive shall be eligible to receive an annual incentive payment
(the “Performance Annual Bonus”) based on performance goals established by the
Chief Executive Officer of the Company in good faith, with a target bonus
opportunity of five hundred thousand dollars ($500,000). The Performance Annual
Bonus payable to the Executive shall be paid at the same time the bonuses of
Other Senior Executives are paid, but in no event paid later than March 15 of
the calendar year following the calendar year to which such Performance Annual
Bonus relates.  

(d)Long-Term Incentive Compensation. (i) As of the date hereof, and subject to
the terms of this Agreement, the Executive shall be awarded a non-qualified
stock option to acquire three hundred thousand (300,000) shares of the
exchange-traded common stock of the Company (the “Initial Option Grant”) granted
under the Amended and Restated 2014 Stock Incentive Plan of the Company (the
“Plan”). The Initial Option Grant shall become vested as to twenty-five percent
(25%) of the original number of shares on the first anniversary of the date of
grant and as to an additional one thirty-sixth (1/36th) of the remaining number
of unvested shares on the day of the month of the date of grant beginning with
each successive month following the first anniversary of the date of grant until
the fourth anniversary of the date of grant; provided that upon a Change in
Control (as defined in the applicable award agreement), any unvested portion of
the Initial Option Grant shall become fully vested.  The Initial Option Grant
shall be made pursuant to the form of the Company’s Stock Option Agreement
attached hereto as Exhibit A.

(ii)During the Term and subject to the terms of this Agreement, commencing with
the Company’s next normal equity or equity-based award grant cycle in 2018–19
and in each year thereafter, the Executive shall additionally be awarded an
annual grant (the “Annual Option Grant”) of non-qualified stock options to
acquire a target amount ranging from one hundred and fifty thousand (150,000)
shares to two hundred thousand (200,000) shares of the exchange-traded common
stock of the Company, but in no event less than one hundred and fifty thousand
(150,000) of such underlying shares (it being understood that such number will
be subject to adjustment in the same manner as awards under the Plan generally
may be adjusted pursuant to Section 7(a) of the Plan or any substantially
similar provision in any successor plan thereto) granted under the Plan or any
successor plan thereto. Each Annual Option Grant shall otherwise be made on
substantially the same terms as option grants are made to Other Senior
Executives and in the form of the Company’s Stock Option Agreement (or a
substantially similar successor thereto) attached hereto as Exhibit A.  

(iii)On or about the Effective Date and subject to the terms of this Agreement,
the Executive shall be awarded restricted stock units (the “RSUs” or the “RSU
Grant”, as the case may be) granted under the Plan, with the number of such RSUs
granted determined to be equal to the quotient, rounded up to the nearest whole
number, obtained by dividing one million two hundred thousand dollars
($1,200,000) by the closing price of the exchange-traded common stock of the
Company on February 9, 2018. The RSU Grant shall become vested as to fifty
percent (50%) of the original number of RSUs on the date of grant and as to an
additional one thirty-sixth (1/36th) of the remaining number of unvested RSUs,
rounded up to the nearest whole number, on the day of the month of the date of
grant beginning with each successive month following the date

2

--------------------------------------------------------------------------------

 

of grant until the third anniversary of the date of grant; provided that on the
third anniversary of the date of grant or upon a Change in Control (as defined
in the applicable award agreement) all remaining unvested RSUs shall become
vested. The RSUs shall be accorded dividend equivalent treatment in the
applicable award agreement with any dividend equivalents structured so as to be
exempt from Section 409A (as defined below) and subject to the same vesting
conditions as the RSUs with respect to which they are paid. The RSUs shall be
settled in shares of the exchange-traded common stock of the Company as promptly
as practicable after vesting, but in no event later than March 15 of the
calendar year following the calendar year in which such RSUs vest. The RSU Grant
shall be made pursuant to the form of the Company’s Restricted Stock Unit Award
Agreement attached hereto as Exhibit B.

4.Other Benefits.  (a) Benefits.  During the Term, the Executive shall be
entitled to participate in the benefits, incentive and compensation plans,
programs and arrangements of SS&C (“Employee Benefit Plans”), on terms and
conditions  substantially similar to those applicable to Other Senior Executives
generally. Without limiting the generality of the foregoing, the Executive shall
be entitled to no less than four (4) weeks of paid vacation per calendar year.

(b)Expenses.  During the Term, the Executive shall be entitled to receive
reimbursement for all reasonable expenses that Executive incurs during the Term
in carrying out Executive’s duties under this Agreement in accordance with the
Company’s applicable expense reimbursement policy as in effect from time to
time.

(c)Indemnity.  The Executive will be entitled to be indemnified in respect of
the Executive’s service to SS&C and the Company to the fullest extent permitted
by applicable law and will be covered by the Company’s directors’ and officers’
liability insurance policy, and such indemnification shall continue with respect
to the period of Executive’s service to SS&C and the Company, as to the
Executive even if the Executive has ceased to be a director, member, employee or
agent of the Company, SS&C or other entity and shall inure to the benefit of the
Executive’s heirs, executors and administrators. To the extent provided in the
Company or SS&C’s directors’ and officers’ insurance policies as in effect as of
the applicable time, the Company and SS&C shall advance to the Executive all
reasonable costs and expenses incurred by the Executive in connection with any
action, suit or proceeding, whether civil, criminal, administrative or
investigative within twenty (20) calendar days after receipt by the Company of a
written request for such advance. Such request shall include an undertaking by
the Executive to repay the amount of such advance if it shall ultimately be
determined that the Executive is not entitled to be indemnified against such
costs and expense. The failure of the Company or SS&C (including their boards of
directors, independent legal counsel or stockholders) to have made a
determination prior to the commencement of any proceeding concerning payment of
amounts claimed by the Executive that indemnification of the Executive is proper
because the Executive has met the applicable standard of conduct shall not
create a presumption that the Executive has or has not met the applicable
standard of conduct. The Company and SS&C agree to continue and maintain a
directors’ and officers’ liability insurance policy covering the Executive to
the extent the Company and SS&C provide such coverage for their other executive
officers.

5.Payments to Executive at Termination.  (a) Consequences of Termination. If the
Executive’s employment with the Company and SS&C is terminated for any reason,
the Executive (or, in the case of Executive’s death, the Executive’s estate
and/or beneficiaries) shall be entitled to the following: (i) unpaid Base Salary
through the date of the termination; (ii) payment of any Annual Bonus earned
with respect to a completed fiscal year of the Company that is unpaid as of the
date of termination; and (iii) any benefits due to Executive under any Employee
Benefit Plan and any accrued and vested payments due to the Executive under any
Company or SS&C policy, program, arrangement or agreement (including, without
limitation, reimbursement for previously incurred expenses pursuant to Section
‎4(b)) (collectively, the “Accrued Amounts”).

(b)Termination Without Cause; for Good Reason; Nonrenewal by the Company.  The
Company may terminate the Executive’s employment without Cause and the Executive
may terminate his employment for Good Reason (notwithstanding anything in this
Agreement to the contrary, “Good Reason” shall not exist unless the provisions
of Section ‎5(f) are complied with), in each case upon thirty (30) days

3

--------------------------------------------------------------------------------

 

written notice, and the Executive’s employment may be terminated upon a Notice
of Nonrenewal by the Company. Upon a termination of the Executive’s employment
by the Company without Cause, as a result of the Company’s Notice of Nonrenewal,
or by the Executive for Good Reason, the Executive shall be entitled to,
provided that the Executive has executed and submitted a Release and the
statutory period during which Executive is entitled to revoke the Release has
expired on or before the sixtieth day following the date of termination, the
following:

(i)severance payments totaling the sum of 75% of each of the Executive’s Base
Salary and Guaranteed Annual Bonus, payable on the sixtieth day following
termination; provided that if Executive’s termination is for Good Reason due to
a reduction in the Executive’s Base Salary or Guaranteed Annual Bonus the amount
used in calculating the severance payment shall be the Executive’s Base Salary
or Guaranteed Annual Bonus, as applicable, in effect prior to the event giving
rise to Good Reason;

(ii)reimbursement of the employer portion (for active employees) of insurance
premiums for eighteen (18) months with respect to Executive’s COBRA continuation
premiums under the Company’s group medical, dental and vision benefit plans.

(c)Termination Due to Death or Disability.  The Company shall have the right to
terminate the Executive’s employment as a result of Executive’s Disability (as
defined below) upon thirty (30) days written notice and the Executive’s
employment shall automatically terminate upon the death of the Executive. In the
event that Executive’s employment is terminated during the Term due to
Executive’s Disability or death, Executive shall be entitled to: (i) disability
benefits in accordance with the Company or SS&C provided insurance programs and
arrangements in which the Executive was participating immediately prior to such
termination; (ii) a cash payment equal to the sum of the Executive’s Base
Salary, Guaranteed Annual Bonus and Performance Annual Bonus (in an amount
determined based on the Company’s actual performance) for the year in which the
Executive’s death or Disability occurs, multiplied by the greater of (A) 75% or
(B) a fraction, the numerator of which is the number of days during such year
that the Executive was employed and the denominator of which is 365, with
amounts in respect of the Base Salary and Guaranteed Annual Bonus payable on the
sixtieth day following the date of termination and the amount payable in respect
of the Performance Annual Bonus paid at the same time annual bonuses are paid to
Other Senior Executives.

(d)Voluntary Resignation.  The Executive may terminate his employment at any
time without Good Reason upon ninety 90 days written notice to the Company. In
the event that the Executive resigns without Good Reason, which shall include a
termination upon a Notice of Nonrenewal by Executive (a “Voluntary
Resignation”), the Executive shall only be entitled to the Accrued Amounts, and
any options and other equity-based awards that are vested as of the effective
date of termination shall continue according to the terms of such awards
applicable to such a termination.

(e)Termination for Cause.  (i) The Company may terminate the Executive’s
employment for Cause in compliance with the requirements of this Section ‎5(e),
and notwithstanding anything in this Agreement to the contrary, “Cause” shall
not exist unless the provisions of this Section ‎5(e) are complied with. In the
event that the Company terminates the Executive’s employment for Cause, then the
Executive shall only be entitled to the Accrued Amounts, and options and any
other equity-based awards that are vested as of the effective date of
termination shall continue according to the terms of such awards applicable to a
termination for Cause.

(ii)The Executive shall be given written notice by the Company of the intention
to terminate Executive for Cause, such notice (A) to state in detail the
particular act or acts or failure or failures to act that constitute the grounds
on which the proposed termination for Cause is based and (B) to be given within
the three (3) month period immediately following the date the members of the
Board learn of such act or acts or failure or failures to act. The Executive
shall have ten (10) business days after the date that such written notice has
been given to the Executive in which to cure such conduct, to the extent such
cure is possible. If the Executive fails to cure such conduct, the Company must
terminate the Executive’s employment within thirty (30) business days

4

--------------------------------------------------------------------------------

 

following such failure to cure. Any purported termination for Cause that fails
to comply with the foregoing requirements shall be conclusively deemed to be a
termination by the Company without Cause. The Company may suspend Executive
during the pendency of the foregoing process; provided that Executive shall
continue to receive all compensation and benefits during such suspension.

(f)Termination for Good Reason.  (i) The Executive may terminate the Executive’s
employment for Good Reason in compliance with the requirements of this Section
‎5(f), and notwithstanding anything in this Agreement to the contrary, “Good
Reason” shall not exist unless the provisions of this Section ‎5(f) are complied
with. In the event that the Executive terminates his employment for Good Reason,
then the Executive shall be entitled to the amounts set forth in Section ‎5(b).

(ii)The Company shall be given written notice by the Executive of his intention
to terminate for Good Reason, such notice (A) to state in detail the particular
act or acts or failure or failures to act that constitute the grounds on which
the proposed termination for Good Reason is based and (B) to be given within the
three (3) months period immediately following the date the Executive learns of
such act or acts or failure or failures to act. The Company shall have ten (10)
business days after the date that such written notice has been given to the
Company in which to cure such conduct, to the extent such cure is possible. If
the Company fails to cure such conduct, the Executive must terminate his
employment within thirty (30) business days following such failure to cure. Any
purported termination for Good Reason that fails to comply with the foregoing
requirements shall be conclusively deemed to be a termination by the Executive
without Good Reason. The Company may suspend the Executive during the pendency
of the foregoing process; provided that Executive shall continue to receive all
compensation and benefits during such suspension.

(g)Definitions.  For purposes of this Agreement, the following definitions shall
apply:

(i) “Cause” shall mean: (i) the Executive’s willful and continuing failure
(except where due to physical or mental incapacity) to substantially perform his
duties; the Executive’s conviction of, or plea of guilty or nolo contendere to,
the commission of a felony by the Executive; the commission by the Executive of
an act of fraud or embezzlement against the Company or any of its subsidiaries
(other than a good faith expense dispute); or the Executive’s breach of any
material provision of this Agreement.

(ii)“Disability” shall mean physical or mental incapacity as a result of which
the Executive is unable to substantially perform his duties to the Company and
SS&C for a period of six consecutive months and as a result of which the
Executive is entitled to long-term disability benefits under the Company’s or
SS&C’s long-term disability plan applicable to the Executive and Other Senior
Executives.

(iii)“Good Reason” shall mean the occurrence without the Executive’s express
written consent of (i) an adverse change in the Executive’s employment titles;
(ii) a material diminution in the Executive’s employment duties or
responsibilities or authority, or the assignment to the Executive of duties that
are materially inconsistent with his positions; (iii) any reduction in Base
Salary, Guaranteed Annual Bonus or target Performance Annual Bonus opportunity;
(iv) any breach by the Company of any material provision of this Agreement or
any other material agreement between the Executive and one or both of the other
parties hereto; or (v) a material diminution in the Executive’s reporting line.

(iv)“Release” means a written release, in form and substance reasonably
satisfactory to the Executive and the Company, whereby the Executive waives and
releases the Company and its affiliates and related parties from any and all
claims that the Executive may have against the Company and its affiliates
relating to the Executive’s employment or the termination thereof (other than
rights under Sections 4(b), 4(c), ‎5, ‎9, 10 and 19 of this Agreement, the
Release and any other vested benefits, including without limitation under any
equity or equity-based awards).

5

--------------------------------------------------------------------------------

 

6.Confidentiality of Trade Secrets and Business Information.  (a) Except in
connection with the faithful performance of the Executive’s duties hereunder or
pursuant to Section ‎6(c), the Executive shall, in perpetuity, maintain in
confidence and shall not directly, indirectly or otherwise, use, disseminate,
disclose or publish, or use for his benefit or the benefit of any person, firm,
corporation or other entity any confidential or proprietary information or trade
secrets of or relating to the Company (including, without limitation,
intellectual property in the form of patents, trademarks and copyrights and
applications therefor, ideas, inventions, works, discoveries, improvements,
information, documents, formulae, practices, processes, methods, developments,
source code, modifications, technology, techniques, data, programs, other
know-how or materials, owned, developed or possessed by the Company, whether in
tangible or intangible form, information with respect to the Company’s
operations, processes, products, inventions, business practices, finances,
principals, vendors, suppliers, customers, potential customers, marketing
methods, costs, prices, contractual relationships, regulatory status, prospects
and compensation paid to employees or other terms of employment), or deliver to
any person, firm, corporation or other entity any document, record, notebook,
computer program or similar repository of or containing any such confidential or
proprietary information or trade secrets. The parties hereby stipulate and agree
that as between them the foregoing matters are important, material and
confidential proprietary information and trade secrets and affect the successful
conduct of the businesses of the Company (and any successor or assignee of the
Company).

(b)Upon termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents concerning the Company’s
customers, business plans, marketing strategies, products or processes.

(c)The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company prompt notice thereof, shall promptly make
available to the Company and its counsel the documents and other information
sought and shall assist, if appropriate, such counsel at Company’s expense in
resisting or otherwise responding to such process.

(d)As used in this Section ‎6, the term “Company” shall include the Company and
its direct or indirect parents, if any, and subsidiaries.

(e)Nothing in this Agreement shall prohibit the Executive from (i) disclosing
information and documents when required by law, subpoena or court order or any
governmental agency or authority (subject to the requirements of Section ‎6(c)
above), (ii) disclosing information and documents to his attorney or tax adviser
for the purpose of securing legal or tax advice, (iii) disclosing the
post-employment restrictions in this Agreement in confidence to any potential
new employer, or (iv) retaining, at any time, his personal correspondence, his
personal rolodex and documents related to his own personal benefits,
entitlements and obligations.

(f)The Executive and the Company acknowledge and agree that nothing in this
Agreement or otherwise limits the Executive’s ability to communicate directly
with and provide information, including documents, not otherwise protected from
disclosure by any applicable law or privilege to the U.S. Securities and
Exchange Commission (the “SEC”), any other federal, state or local governmental
agency or commission (“Government Agency”) or self-regulatory organization
regarding possible legal violations, without disclosure to the Company. The
Company may not retaliate against the Executive for any of these activities, and
nothing in this Agreement requires the Executive to waive any monetary award or
other payment that the Executive might become entitled to from the SEC or any
other Government Agency or self-regulatory organization. In addition, pursuant
to the Defend Trade Secrets Act of 2016, the Executive and the Company
acknowledge and agree that the Executive shall not have criminal or civil
liability under any Federal or State trade secret law for the disclosure of a
trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. In addition and without limiting
the preceding sentence, if the Executive files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, the Executive may disclose
the trade secret to the Executive’s

6

--------------------------------------------------------------------------------

 

attorney and may use the trade secret information in the court proceeding, if
the Executive (X) files any document containing the trade secret under seal and
(Y) does not disclose the trade secret, except pursuant to court order.

(g)All rights to discoveries, inventions, improvements and innovations
(including all data and records pertaining thereto) related to the business of
the Company, whether or not patentable, copyrightable, registrable as a
trademark, or reduced to writing, that the Executive may discover, invent or
originate during the Term, either alone or with others and whether or not during
working hours or by the use of the facilities of the Company (“Inventions”),
shall be the exclusive property of the Company. The Executive shall promptly
disclose all Inventions to the Company, shall execute at the request of the
Company any assignments or other documents the Company may deem reasonably
necessary to protect or perfect its rights therein, and shall assist the
Company, upon reasonable request and at the Company’s expense, in obtaining,
defending and enforcing the Company’s rights therein. The Executive hereby
appoints the Company as his attorney-in-fact to execute on his behalf any
assignments or other documents reasonably deemed necessary by the Company to
protect or perfect its rights to any Inventions.

7.Noncompetition.  (a) In consideration for the compensation payable to the
Executive under this Agreement, the Executive agrees that Executive will not,
during the Non-Compete Period, directly or indirectly engage in, have any equity
interest in, manage or operate, provide services for, consult with or be
employed by any person, firm, corporation, partnership or business (whether as
director, officer, employee, agent, representative, partner, security holder,
consultant or otherwise) that engages in any business which competes with any
Competitive Business (as defined below) anywhere in the World; provided,
however, that the Executive shall be permitted to acquire a passive stock
interest in such a business provided the stock acquired is publicly traded and
is not more than two percent (2%) of the outstanding interest in such business.
For purposes of this Section ‎7, the “Non-Compete Period” shall mean the period
beginning on the Effective Date and ending (i) if Executive is terminated by the
Company pursuant to Sections ‎5(b), ‎5(c) or ‎5(e) or (ii) by Executive pursuant
to Section ‎5(d) or ‎5(f), eighteen (18) months following the Executive’s
termination of employment.

(b)During the Non-Compete Period, the Executive shall not recruit or otherwise
solicit or induce any employee, consultant, independent contractor, customer,
subscriber or supplier of the Company (i) to terminate its employment or
arrangement with the Company, or (ii) to otherwise change its relationship with
the Company.

(c)In the event the terms of this Section ‎7 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

(d)As used in this Section ‎7, (i) the term “Company” shall include the Company
and its parent and subsidiaries, and (ii) the term “Competitive Business” shall
mean any business that competes with the business conducted by the Company as of
the date of the Executive’s termination of employment with the Company.

(e)During his employment and for the 12-month period following termination of
his employment with the Company, (i) the Executive agrees not to disparage in
any material respect the Company, any of its products or practices, or any of
its directors, officers, agents, representatives, stockholders or affiliates,
either orally or in writing, and (ii) the Company agrees not to disparage in any
material respect the Executive.

8.Enforcement.  The Executive acknowledges and agrees that: (i) the purpose of
the covenants set forth in Sections ‎6 and ‎7 above are to protect the goodwill,
trade secrets and other confidential information of the Company; (ii) because of
the nature of the business in which the Company is engaged and because of the
nature of the Confidential Information to which the Executive has access, it

7

--------------------------------------------------------------------------------

 

would be impractical and excessively difficult to determine the actual damages
of the Company in the event the Executive breached any such covenants; and (iii)
remedies at law (such as monetary damages) for any breach of the Executive’s
obligations under Sections ‎6 and ‎7 would be inadequate. The Executive
therefore agrees and consents that if Executive commits any breach of a covenant
under Sections ‎6 or ‎7, the Company shall have the right (in addition to, and
not in lieu of, any other right or remedy that may be available to it) to
temporary and permanent injunctive relief from a court of competent
jurisdiction.

9.Resolution of Disputes.  Any disputes arising under or in connection with this
Agreement, other than Sections ‎6 and ‎7 above, shall first be addressed by
third-party mediation and, if such mediation fails to resolve such dispute
within sixty days, by binding arbitration, to be held in New York, New York. The
arbitration shall be conducted according to the rules and procedures of the
American Arbitration Association governing employment disputes. Judgment upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The Company shall pay the costs of the arbitrator or the
mediator and each party shall pay the cost of its own legal fees incurred in
connection with any such dispute between the parties.

10.Section 280G.  If any amounts payable under this Agreement or under any other
agreement, plan or arrangement applicable to the Executive (including, for the
avoidance of doubt, the value of any acceleration of vesting of equity awards
held by the Executive), either alone or together with any other payments which
the Executive is entitled to receive from the Company or SS&C or any affiliate
thereof or otherwise, would constitute an “excess parachute payment” as defined
in Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),
such payments  shall be reduced to the largest amount (the “Reduced Amount”)
that will result in no portion of such payments being subject to the excise tax
imposed by Section 4999 of the Code; provided, however, that if it is determined
that the net after-tax amounts the Executive would receive (the “Unreduced
Amounts”), after taking into account both income  taxes and any excise tax
imposed under Section 4999 of the Code is greater than the net after-tax amount
of the Reduced Amount, the Executive will instead receive the Unreduced Amounts.
  Any such reduction in payments and benefits shall be applied first against the
latest scheduled cash payments; then current cash payments; then any equity or
equity derivatives that are included under Section 280G of the Code at full
value rather than accelerated value; then any equity or equity derivatives
included under Section 280G of the Code at an accelerated value (and not at full
value) shall be reduced with the highest value reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24); finally any
other non-cash benefits will be reduced. Any determinations pursuant to this
Section 10 shall be made by the Company’s independent accountants.

11.Section 409A.  (a) This Agreement is intended to satisfy the requirements of
Section 409A of the Code (“Section 409A”) with respect to amounts, if any,
subject thereto and shall be interpreted and construed and shall be performed by
the parties consistent with such intent. The parties agree that the payments and
benefits set forth herein, including the Initial Option Grant and the RSU Grant,
comply with or are exempt from the requirements of Section 409A. If the Company
or the Executive notifies the other in writing that one or more or the
provisions of this Agreement contravenes any Treasury Regulations or guidance
promulgated under Section 409A or causes any amounts to be subject to interest,
additional tax or penalties under Section 409A, the parties shall promptly and
reasonably consult with each other, and shall use their commercially reasonable
efforts to reform the provisions of this Agreement to (i) maintain to the
maximum extent reasonably practicable the original intent of the applicable
provisions without violating the provisions of Section 409A and (ii) to the
maximum extent possible, to avoid the imposition of any interest, additional tax
or other penalties under Section 409A upon the Executive. In no event shall the
Company be required to provide a tax gross-up payment to the Executive for any
Section 409A penalties or interest in respect of any compensation or benefits
provided to the Executive under the terms of this Agreement or any other
agreement, plan or arrangement applicable to the Executive.

(b)To the extent the Executive would otherwise be entitled to any payment under
this Agreement that constitutes a “deferral of compensation” subject to Section
409A and that if paid during the six (6) months beginning on the date of
termination of the Executive’s employment would be subject to the Section 409A
additional tax because the Executive is a “specified employee” (within the
meaning of Section 409A and as determined by the Company), the payment will be
paid to the Executive on the earlier

8

--------------------------------------------------------------------------------

 

of the six (6) month anniversary of the Executive’s date of termination or
death. Similarly, to the extent the Executive would otherwise be entitled to any
benefit (other than a payment) during the six (6) months beginning on
termination of his employment that would be subject to the Section 409A
additional tax, the benefit will be delayed and will begin being provided on the
earlier of the first day following the six (6) month anniversary of his date of
termination or death.

(c)Any payment or benefit due upon a termination of the Executive’s employment
that represents a “deferral of compensation” within the meaning of Section 409A
shall be paid or provided to the Executive only upon a “separation from service”
as defined in Treas. Reg. § 1.409A-1(h). Each payment made under this Agreement
shall be deemed to be a separate payment for purposes of Section 409A. Amounts
payable under this Agreement are not intended to be a “deferral of compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation
pay plans,” including the exception under subparagraph (iii)) and other
applicable provisions of Treasury Regulation § 1.409A-1 through A-6.

(d)Notwithstanding anything to the contrary in this Agreement or elsewhere, any
payment or benefit under this Agreement or otherwise that is exempt from Section
409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in-kind benefits) shall be paid or provided to the
Executive only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following the
calendar year in which the Executive’s “separation from service” occurs; and
provided, further, that such expenses are reimbursed no later than the last day
of the third calendar year following the calendar year in which the Executive’s
“separation from service” occurs. To the extent any expense reimbursement or the
provision of any in-kind benefit is determined to be subject to Section 409A
(and not exempt pursuant to the prior sentence or otherwise), the amount of any
such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which the Executive incurred such expenses, and in no event
shall any right to reimbursement or the provision of any in-kind benefit be
subject to liquidation or exchange for another benefit.  The Company’s
reimbursement obligations under this Section 11(d) are subject to the Executive
submitting to the Company the applicable expense reimbursement request no later
than thirty (30) days prior to the last day such expense can be reimbursed
without creating an additional tax under Section 409A.

12.The Executive’s Representations.  The Executive hereby represents and
warrants that the Executive has the right to enter into this Agreement with the
Company and to grant the rights contained in this Agreement, and the provisions
of this Agreement do not violate any other contracts or agreements that the
Executive has entered into with any other individual or entity. The Executive
acknowledges that before signing this Agreement, Executive was given the
opportunity to read it, evaluate it and discuss it with Executive’s personal
advisors and attorney and with representatives of the Company. The Executive
further acknowledges that the Company has not provided the Executive with any
legal advice regarding this Agreement.

13.Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when delivered (a)
personally, (b) by facsimile with evidence of completed transmission, (c) by
email, or (d) delivered by overnight courier to the party concerned at the
address indicated below or to such changed address as such party may
subsequently give such notice of:

If to the Company:

SS&C Technologies Holdings, Inc.
80 Lamberton Road
Windsor, Connecticut 06095
Attention: Rahul Kanwar
Email: rkanwar@sscinc.com
Fax: (860) 298-4500

9

--------------------------------------------------------------------------------

 

If to SS&C:

SS&C Technologies, Inc.
80 Lamberton Road
Windsor, Connecticut 06095
Attention: Rahul Kanwar
Email: rkanwar@sscinc.com
Fax: (860) 298-4500

If to the Executive:

To the most recent address and email on file in the Company’s records.

With a copy to:

Dechert LLP
1095 Avenue of the Americas
New York, NY 10036
Attention: Stephen W. Skonieczny
Email: stephen.skonieczny@dechert.com

14.Assignment and Successors.  This Agreement shall inure to the benefit of and
be binding upon the Company and SS&C and their successors and assigns. None of
the Executive’s rights or obligations may be assigned or transferred by the
Executive, other than the Executive’s rights to payments hereunder, which may be
transferred only by will or operation of law. The Company and/or SS&C may not
assign its rights and obligations under this Agreement to any corporation or
other business entity or person, other than to an entity that is the successor
to the business of the Company and/or SS&C, as applicable. The Company will
require any such successor to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

15.Governing Law; Amendment.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without reference to
principles of conflict of laws. This Agreement may not be amended or modified
except by a written agreement executed by the Executive and the Company or their
respective successors and legal representatives.

16.Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

17.Tax Withholding.  Notwithstanding any other provision of this Agreement, the
Company or SS&C may withhold from amounts payable under this Agreement all
federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.

18.No Waiver.  The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement.

19.No Mitigation/Offset.  The Executive shall not be obligated to mitigate the
amount of any payments due under this Agreement and no payments or benefits
under this Agreement shall be subject to reduction, offset or forfeiture for any
reason.

10

--------------------------------------------------------------------------------

 

20.Headings.  The section headings contained in this Agreement are for
convenience only and in no manner shall be construed as part of this Agreement.

21.Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and shall supersede all prior
agreements, whether written or oral, with respect thereto.

22.Duration of Terms.  The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment, the Term or
this Agreement to the extent necessary to give effect to such rights and
obligations.

23.Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, all as of the day and year first above written.

 

SS&C TECHNOLOGIES HOLDINGS, INC.

 

/s/ William C. Stone

By:William C. Stone

Its:Chairman of the Board

and Chief Executive Officer

 

SS&C TECHNOLOGIES, INC.

 

/s/ William C. Stone

By:William C. Stone

Its:Chairman of the Board

and Chief Executive Officer

JOSEPH J. FRANK

/s/ Joseph J. Frank

 

 

 

12